Citation Nr: 1525768	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  12-35 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy.

4.  Entitlement to service connection for lung cancer.

5.  Entitlement to service connection for neck cancer, status post MOHS surgery.

6.  Entitlement to a compensable initial rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to November 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2013, the Veteran was afforded a videoconference hearing before a Veterans Law Judge.  A transcript for the hearing could not be made.  Consequently, the appeal was remanded in May 2014 to afford the Veteran another Board hearing.  In April 2015 the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.

The heart issue is decided herein while the other issues on appeal are addressed in the REMAND that follows the ORDER section of this decision.



FINDING OF FACT

The Veteran was exposed to herbicides while serving on active duty at the Korat Royal Thai Air Base and subsequently developed arteriosclerotic heart disease.


CONCLUSION OF LAW

Service connection for the Veteran's ischemic heart disease is presumed on the basis of his exposure to herbicides in service.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, including notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to service connection for heart disease.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Veterans who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, or along the Korean DMZ between April 1, 1968, and August 31, 1971, shall be presumed to have been exposed to an herbicide agent.  See 38 C.F.R. § 3.307(a) (6).  VA Fast Letter 09-20 (May 6, 2009) provides additional information regarding developing evidence of herbicide exposure in claims from veterans with Thailand service during the Vietnam Era and information concerning herbicide use in Thailand.  A Memorandum for the Record that accompanied VA Fast Letter 09-20 reports that tactical herbicides, such as Agent Orange, were used at the Pranburi Military Reservation from April to September 1964, but not near any U.S. military installation or Royal Thai Air Force Base (RTAFB).  Other than the 1964 tests on the Pranburi Military Reservation, tactical herbicides were not used or stored in Thailand.  These materials provide that if a claimed herbicide exposure cannot be resolved based on the information contained in the memorandum, then follow-up inquiries should be sent to the Joint Services Records Research Center (JSRRC).

Furthermore, VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 Bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used. 

VA's Adjudication Procedures Manual indicates that if a veteran served at a RTAFB as an Air Force security policeman, security dog handler, member of the security police squadron, or otherwise served near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, then herbicide exposure may be established on a direct/facts-found basis. M21-1MR Part IV.ii.2.C.10.q.

38 U.S.C.A. § 1116(a) provides presumptive service connection on the basis of herbicide exposure in service for enumerated diseases manifested to a degree of 10 percent or more within a specified time period.  38 U.S.C.A. § 1116; 38 C.F.R.     §§ 3.307, 3.309(e), 3.313, 3.318.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, and develops ischemic heart disease to a compensable degree any time after such service, the disease shall be service-connected even though there is no record of such disease during service, provided that the rebuttable presumption provisions of § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Factual Background and Analysis

The Veteran asserts that service connection is warranted for ischemic heart disease due to exposure to herbicides during active service in Thailand.

Service personnel records confirm the Veteran was stationed at Korat Royal Thai Air Base from November 1967 to November 1968.

In May 2012, fellow service member M.J. reported that he was assigned to the 553rd Field Maintenance Squadron with the Veteran at Korat Royal Thai Air Base and worked with him in a shop and on the flight line and surrounding area.  He indicated that he believed exposure to herbicides occurred working on the aircraft and in their housing that was near the perimeter.

In June 2012, the Veteran reported that he worked as an aircraft mechanic on the flight line and run up area and was ordered to guard the perimeter of the base in March 1968 after an explosion in the munitions storage area.  He included treatise information on herbicide use at Korat Air Base that notes that the 553rd Reconnaissance wing was in the northeast section of the base, close to the perimeter, living quarters were very close to the perimeter, physical training areas were close to the perimeter, members of the 533rd were verbally assigned to guard the perimeter, and drums of chemicals sat in defoliated ditches.  The Veteran submitted photographs that he stated depicted his herbicide exposure at Korat Air Base, including drums of herbicides in ditches and living quarters that were located near the perimeter with no windows.  

In December 2013, the Veteran's representative noted that the Veteran was an aircraft systems repairman at the Korat Royal Thai Air Base, who inspected and repaired air conditioning and oxygen systems on aircraft.  Additionally, the representative contended that the Veteran's temporary duty assignment for 20 days beginning April 25, 1967, included orders to taxi chemicals going in and out of the perimeter around the base.

A July 2014 VA Agent Orange registry examination report indicated that in 2000, the Veteran was diagnosed ischemic heart disease, to include a myocardial infarction and coronary artery disease, and underwent coronary artery bypass surgery in 2000.  The Veteran was further diagnosed with valvular heart disease in 2010.

In an April 2015 hearing, the Veteran testified that he sat on drums of Agent Orange while working on aircraft, placed barrels of herbicides into aircraft, helped to spray the perimeter with herbicides, and guarded the perimeter at night on multiple occasions.  He also reported that he lived along the perimeter.  

In the Board's opinion, the foregoing evidence adequately supports a finding that the Veteran was exposed to herbicides while serving in Thailand.  Therefore, the Board finds that he was exposed to herbicides in service and is entitled to service connection for his ischemic heart disease on a presumptive basis.


ORDER

Service connection for ischemic heart disease is granted.

REMAND

The Board notes that the Veteran filed a timely notice of disagreement in May 2012 in response to the April 2012 rating decision's denial of service connection for diabetes mellitus, peripheral neuropathy, lung cancer, and status post MOHS surgery, removal of neck cancer.  Thereafter, the RO issued a 2013 deferred rating decision indicating the issues on appeal should be clarified and an additional statement of the case may be required.  In June 2013, the Veteran confirmed that he disagreed with the denial of service connection for diabetes mellitus, peripheral neuropathy, lung cancer, and status post MOHS surgery, removal of neck cancer.  To date, the record does not show that the Veteran has been provided an SOC in response to the notice of disagreement.  Because the notice of disagreement placed the issues in appellate status, the issues must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

A remand is also required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the claim of entitlement to a compensable initial rating for service-connected bilateral hearing loss.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

In a September 2014 informal hearing presentation, the Veteran's representative noted that the Veteran had not had a VA examination since the initial February 2011 examination.  

In an April 2015 hearing, the Veteran's wife testified that the Veteran's last VA audiological examination was about eight months prior at the Jamaica Plans VA Hospital.  The Veteran's wife indicated that the Veteran was fitted for new hearing aids because his hearing worsened and his current hearing aids no longer worked.

Review of the electronic records indicates that the Veteran has not been afforded a VA examination for compensation purposes for his hearing impairment since February 2011.  In addition, VA treatment records beginning May 2013 are not currently included in the evidence of record.  Therefore, further development to obtain any outstanding VA treatment records and to afford the Veteran a current VA examination is in order.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should provide the Veteran and his representative a statement of the case addressing the claims for service connection for diabetes mellitus, peripheral neuropathy, lung cancer, and neck cancer, status post MOHS surgery.  The Veteran must be informed of the requirements to perfect an appeal with respect to these new issues.  If the Veteran perfects an appeal with respect to any of the issues, the RO or the AMC should ensure that all indicated development is completed before the issue or issues are returned to the Board for further appellate action.

2. The RO or the AMC should undertake appropriate development to obtain any outstanding, medical records pertinent to the hearing loss claim, to include VA treatment records for the time period from May 2013 to the present.

3. Then, the Veteran should be afforded a VA examination to determine the current degree of severity of his bilateral hearing loss.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

4. The RO or the AMC also should undertake any other development it determines to be warranted.
5. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


